DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 30AUG2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a) rejections and drawings objections previously set forth in the Non-Final Office Action mailed 01JUN2021. Applicant's arguments filed 30AUG2021 have been fully considered.
Regarding VAN HEININGEN, the claims use open-ended “comprising” language and do not exclude pulping the lignocellulosic material. Furthermore, the reference indeed does specify the temperatures, where the pre-extraction step is done at e.g. 130-160ºC (par. [0056]) and the adsorption step is done at e.g. 60-90ºC (par. [0060]).
Regarding AJMAL, the argument is persuasive.
Claim Interpretation
The claim term “hot water extraction” is interpreted as an extraction step containing water at a temperature in excess of 100ºC. Spec. P9/L6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 sets forth the limitation “the lignocellulosic material comprises wood, […] or mixtures thereof”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Note that treatment of claims reciting alternatives is not governed by the particular format used. Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims. Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. (MPEP 2173.05(h) and 2117).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-7,11,17-19,21-22,28,36,46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN HEININGEN (US 20080142176).
Regarding claims 1,17-19,36,46,48, VAN HEININGEN teaches a process of treating a lignocellulosic material (title, Figs.) including a method of removing or separating dissolved contaminants comprising organic compounds from an aqueous 
Regarding claim 2, VAN HEININGEN teaches the dissolved contaminants additionally comprise inorganic compounds (e.g. NaOH; par. [0056]).
Regarding claim 3, VAN HEININGEN teaches the adsorbent is obtained by extracting lignocellulosic material with a hot aqueous solution to remove a significant portion of the hemicelluloses contained therein (par. [0006]).
Regarding claim 6, VAN HEININGEN teaches the hot water extraction (aqueous solution), said hot water extraction being carried out at temperature of 130-160°C (par. [0056]), which anticipates the claimed range of in excess of 100 °C and up to 250 °C.
Regarding claims 7,49, VAN HEININGEN teaches the lignocellulosic material is recovered after extraction and used as an adsorbent for binding dissolved compounds from the liquid (par. [0034]) with or without any intermittent washing of the lignocellulosic material (washing is optional; see also TABLE 2).
Regarding claim 11, VAN HEININGEN teaches the lignocellulosic material comprises e.g. softwood (par. [0022]).
Regarding claim 14, VAN HEININGEN teaches the adsorbent further comprises a synthetic adsorbent material (the adsorbent is synthetically extracted with NaOH).
Regarding claim 21,47, VAN HEININGEN teaches a modified aqueous liquid which has a reduced content of contaminants is recovered as an effluent of the adsorption zone. (sugar rich extract; Fig. 1).
Regarding claim 22, VAN HEININGEN teaches mixing pulp with a liquid and therefore a slurry (Fig. 1).
Regarding claim 28, VAN HEININGEN teaches the liquid is aqueous and e.g. a hot water extraction extracts (Example 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4,13,15,24,27,39 are rejected under 35 U.S.C. 103 as being obvious over VAN HEININGEN (US 20080142176).
Regarding claim 4, VAN HEININGEN teaches the lignocellulosic material used as an adsorbent has a hemicellulose content which is e.g. at least 15 wt-%, smaller than that of the lignocellulosic material before extraction, which overlaps the claimed range of 30-95 wt % (par. [0023]) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select or optimize the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Additionally, the pre-extraction step removes some lignin but “to a lesser extent” (par. [0027]) and thus one having ordinary skill in the art would expect the lignin content to be at least 60 wt-% before extraction, because lignin is generally removed in the kraft pulping (digestion) process (par. [0003]).
Regarding claim 13,24, VAN HEININGEN teaches a ratio between the lignocellulosic material and the liquid (i.e. liquid containing hemicellulose) to be 4.5 (e.g. Example 2), which is just slightly beyond the claimed range of 0. 01:1 to 0.25:1 (0.04:4 – 1:4), which can be easily optimized for e.g. yield. VAN HEININGEN does not teach the portion of contaminants adsorbed onto the adsorbent material; however, VAN HEININGEN teaches a hemicellulose content (either in the liquid or adsorbed to the pulp) is a results-effective variable that affects the pulp structure and properties (i.e. yield; par. [0008]). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the claimed ratio range because VAN HEININGEN teaches the hemicellulose content is a results-effective variable.  See MPEP 2144.05 II, A & B.
Furthermore the ratio of adsorbent to liquid or the amount adsorbed has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 15,27,39, either VAN HEININGEN implies or is obvious to one having ordinary skill in the art that the adsorbent material onto which at least a portion of the contaminants from the aqueous liquid have been adsorbed is recovered and reused as an adsorbent material (i.e. the hemicellulose is adsorbed again on the pulp to 
Claims 15-16,50 are rejected under 35 U.S.C. 103 as being unpatentable over VAN HEININGEN (US 20080142176) in view of AL-SARRA (US 20140083947).
Regarding claims 15-16,50, VAN HEININGEN does not teach reusing the adsorbent material. However, AL-SARRA teaches chitosan derivative, a method for its preparation and its use as an adsorption agent (title, Figs.) including reusing the adsorption agent by drying and washing the material (see Example 5).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of VAN HEININGEN with reusing the adsorbent as taught by AL-SARRA in order to economically provide a sorbent material. The references are combinable, because they are in the same technological environment of adsorbents. See MPEP 2141 III (A) and (G).
Claim 41-42 is rejected under 35 U.S.C. 103 as being unpatentable over VAN HEININGEN (US 20080142176) in view of KOIVULA 2011 “Evaluation of various pretreatment methods to manage fouling in ultrafiltration of wood hydrolysates”.
Regarding claim 41-42, VAN HEININGEN teaches a sugar rich extract following the adsorption step, which is available for the production of value-added materials (par. [0037]). VAN HEININGEN does not teach specify the value-added materials. KOIVULA teaches evaluation of various pretreatment methods to manage fouling in ultrafiltration of wood hydrolysates (title, Figs.) and that hemicelluloses can be used in the production of e.g. food additives (P50/third paragraph).
.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over VAN HEININGEN (US 20080142176) in view of ROLLMANN (US 4222897).
Regarding claim 44, VAN HEININGEN does not teach the adsorbent material is processed into pellets. However, ROLLMANN teaches sorbent for removing metals from fluids (title, Figs.) including pelleting for obtaining regular shaped particles in a convenient form for handling and use (C6/L5-8).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of VAN HEININGEN with a pelleting step as taught by ROLLMANN as a convenient form. The references are combinable, because they are in the same technological environment of sorbent materials. See MPEP 2141 III (A) and (G).
Claims 1,12 are rejected under 35 U.S.C. 103 as being unpatentable over HUBER (US 6294118) in view of MALKKI (US 20040231059).
Regarding claims 1,12, HUBER teaches method for producing sorbents on the basis of a cellulose-containing material and clay minerals (title, Figs.) including a method of removing dissolved contaminants comprising organic compounds from a liquid (i.e. removing urea from cat urine; C6/L24-28; use of the product will 
the adsorbent being a temperature (i.e. cat litter at room temperature, about 20ºC) lower than temperature of the liquid (the liquid being the body temperature of the cat, which is about 38ºC);
contacting the liquid with the adsorbent; and
allowing the adsorbent to bind at least a portion of organic compounds of the liquid to the adsorbent (normal process steps of using the cat litter).
HUBER further teaches the adsorbent comprises lignocellulosic material (finely ground wood flour or chips) having a particle size of 0.1-2 mm, which anticipates the claimed range of 0.05-6.0 mm (C5/L25-36).
HUBER does not teach the finely divided lignocellulosic material has been subjected to extraction to remove hemicellulose therefrom; however, MALKKI teaches a method for preparation of absorbing substances (title) including an adsorbent comprising a finely divided lignocellulosic material (e.g. wood chips; abstract) which has been subjected to hot water extraction (alkaline pretreatment; abstract; par. [0017]; see also Example 1) to remove hemicellulose therefrom and enable addition of ion exchange material. MALKKI teaches their adsorbent is improved for recovery of harmful organic or inorganic compounds (par. [0002,0016]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of HUBER with the lignocellulosic material pretreatment of MALKKI in order to improve the adsorbency of the material. The references are combinable, because they are in the same technological environment of adsorbents. See MPEP 2141 III (A) and (G).
Claims 31,33 are rejected under 35 U.S.C. 103 as being unpatentable over VAN HEININGEN (US 20080142176) in view of DENTEL (US 5401417).
Regarding claims 31,33, VAN HEININGEN does not teach the adsorbent material is cooled by a freezer. However, DENTEL teaches a selective adsorption of organic material from water by modified clays (title, Figs.) including an adsorbent that is freeze-dried to be economically used and reused as an efficient dried adsorbent (C1/L33-42; C3/L65). Freeze-drying is a known efficient method for drying materials.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of VAN HEININGEN with freezing the adsorbent as taught by DENTEL in order to economically provide and reuse a sorbent material. The references are combinable, because they are in the same technological environment of adsorbents. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777